DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, claim 20-28 in the reply filed on 11/18/20 is acknowledged.  Non-elected claims 11-19 has been cancelled.   Further, claims 29-39 are added only 
An OA on the merits of claims 20-39 as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 26-27, “an insulator “of claim 31,   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the invention should be updated to reflect method invention.
Since the related application under the title has been matured into a patent, therefore the related application under the title should be updated to a US patent No. 10,111,700.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims directed to method for manufacturing a jaw member as clearly define in the preamble, however claim 20 appears to be incomplete because only an insulative spacer and rib and conductive strip but no jaw member has been formed.  

“the surface” (claim 20, line 4); “the conductive pattern or traces” (claim 22, line 2) lack proper antecedent basis for this.
Whether or not”a surface of rib” (claim 23, line2) as same as that in claim 20, lines 5-6?
It is unclear as to how step engaging of claim 24 can be fulfilled since no “conductive plate” has been provided prior to the engaging step.  It is suggested that step of: providing/forming of conductive plate, and a cover should have been occurrence prior to “engaging” of claim 24 and further “engaging “ in claim 25, respectively.  Appropriate correction is requested.

Claims 21-30, 32-35, 37-39 also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claims 20, 31, 36.

Claims 20, 31, 36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  forming of structural elements that made up the jaw member (i.e., by providing/forming  conductive plate ,  a cover , a first mold, , a second mold that operatively associated with the process ) then assembling/or interconnecting  all the above related elements as so to form a working jaw member as define in each of independent claims above.
As per claim 31.  It is not known as to how steps of disposing and assembling can be practiced since lacking of forming of structural elements (i.e., an insulator, a conductive plate, a cover, and many others that made up the claimed “Jaw member”) these forming process should have been introduced 
Similar to the above applied to claim 36 appears to be lacking of forming of structural elements (i.e., jaw body include inner jaw, a conductive area, a conductive plate, a cover, and many others that made up the claimed “Jaw member”), these forming process (rather than a list of structural elements without forming/providing or how they are formed) should have been introduced prior to step of “obtaining” (line 3 of claim 36), respectively.   
Claims 21-30, 32-35, 37-39 also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al (9649151).
Goodman et al discloses the claimed method of manufacturing a jaw member of an electrosurgical instrument, the method comprising:
forming an insulative spacer 120 (see Figs. 3A-3B);


    PNG
    media_image1.png
    378
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    665
    505
    media_image2.png
    Greyscale


creating a rib (as marked up) on a surface of the insulative spacer 150, the rib extending from the surface of 150 (see Fig. 3B) ; and 

Limitation of claims 22- 23, 28 appear to be satisfied by the Goodman reference (see Fig. 3A and other related embodiment of Figs. 4A-4C).
Claims 31, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al (9649151).
 As applied to claim 31, another embodiment refer to Fig. 4c below which depicts conductive trace 207a/207b on conductive plate 209/205 on an insulator 300, 

    PNG
    media_image3.png
    238
    359
    media_image3.png
    Greyscale

	disposing conductive patterns 207a/207b on an insulator 300r (see related embodiment of Fig. 4b);
	disposing a conductive strip 208/209 onto the conductive patterns 207a/207b such that the conductive strip 208/209 is secured to the insulator 300 (see Fig. 4B); and
	assembling a conductive plate 205a/205b on the insulator 300 in contact with the conductive strip 209.  Note that 205a/205b as broadly as readable as the claimed “a conductive plate”, therefore is not inventive when departing from the Goodman teaching and/or common material for use in the area of jaw structural member.
	Limitation of claim 32, 34 are also met by the Goodman as well (see Figs. 4A-4C).
.
Claims 36-39 as best under stood is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al (9649151).
	As applied to claim 36, the Goodman discloses the claimed method of manufacturing a jaw member of an electro surgical instrument, the method comprising:
	obtaining an inner jaw body;
	metallizing a portion of the inner jaw body 300 to form a conductive area on a surface of the inner jaw body 300 (see Fig 3A-3B);
	assembling a conductive plate 124 on the inner jaw body 122 in contact with the conductive area 114; and
	engaging a cover 112 with the conductive plate 124 to enclose the inner jaw body 122 therein (see Fig. 3A).
	limitation of claims 37-39 are also met by the above (see Fig. 3B) and the discussion similar to that found in the rejection of claim 20 above.
Claims 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt